202 F.2d 394
UNITED STATESv.ONE 1946 FORD TWO DOOR SEDAN AUTOMOBILE MOTOR NO. 99A-970370.
No. 11674.
United States Court of Appeals Sixth Circuit.
February 10, 1953.

Dick L. Johnson and James L. Roberts, Nashville, Tenn., for appellant.
Z. T. Osborn, Jr., Nashville, Tenn., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel;


2
And it appearing that the case arises under a libel of the United States against the automobile described, praying for forfeiture because of violation of the provisions of 26 U.S.C. Section 3321, and it being conceded that the search and seizure were illegal;


3
And it appearing that the District Court found as a fact that the state officers who made the search and seizure involved were acting solely for enforcement of the Federal tax laws with reference to untaxed liquor;


4
And it appearing that the state officers who arrested the driver and occupants of the automobile committed them to the DeKalb county jail but made no effort to institute charges before a state magistrate, and on the contrary referred the matter directly to the Alcohol Tax Unit;


5
It is ordered that the order and judgment of the District Court suppressing the evidence and releasing the automobile to the owner be and it hereby is affirmed.